           Case 3:16-cv-00897-RDM Document 136 Filed 06/11/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________
WAYNE LAND AND MINERAL :
GROUP, LLC,                    :
                               :
     Plaintiff                 :
                               :
                  v.           : No. 3:16-cv-00897-RDM
                               : Honorable Robert D. Mariani
DELAWARE RIVER BASIN           :
COMMISSION                     :
                               :
     Defendant, and            :
                               :
DELAWARE RIVERKEEPER           :
NETWORK and MAYA VAN           :
ROSSUM, THE DELAWARE           :
RIVERKEEPER,                   :
                               :
     Intervenors-Defendants    :
______________________________ :

                               NOTICE OF APPEAL
         Notice is hereby given that Senators Joseph B. Scarnati, Gene Yaw and Lisa

Baker (the “Senators”), Proposed Intervenors in the above-captioned matter,

hereby appeal to the United States Court of Appeals for the Third Circuit from the

Order denying the Senators’ Motion to Intervene entered in this action on May 14,

2019 (Doc. 132) (Exhibit A), and the accompanying Memorandum Opinion (Doc.

131) (Exhibit B).



{01773916;v1 }
           Case 3:16-cv-00897-RDM Document 136 Filed 06/11/19 Page 2 of 4




                                       Respectfully Submitted,

                                       /s/ Matthew H. Haverstick
                                       Matthew H. Haverstick, Esq. (No. 85072)
                                       Shohin H. Vance (No. 323551)
                                       KLEINBARD LLC
                                       Three Logan Square; 5th Floor
                                       1717 Arch Street
                                       Philadelphia, PA 19103
                                       Ph: (215) 568-2000
                                       Email: mhaverstick@kleinbard.com
                                               svance@kleinbard.com

                                       Counsel for Proposed Intervenors Senators
                                       Joseph Scarnati, Lisa Baker and Gene Yaw
Dated: June 11, 2019




{01773916;v1 }                           2
           Case 3:16-cv-00897-RDM Document 136 Filed 06/11/19 Page 3 of 4



                            CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2019, I caused a true copy of Senators

Joseph B. Scarnati, Lisa Baker and Gene Yaw’s Motion for Oral Argument on

Motion to Intervene as Parties-Plaintiff to be served upon the necessary parties via

the Court’s ECF System.



                                         Respectfully submitted,

                                         /s/ Shohin H. Vance
                                         Shohin H. Vance


                                         Counsel for Proposed Intervenors Senators
                                         Joseph Scarnati, Lisa Baker and Gene Yaw
Dated: June 11, 2019




{01773916;v1 }
           Case 3:16-cv-00897-RDM Document 136 Filed 06/11/19 Page 4 of 4




{01773916;v1 }
